People v Conklin (2017 NY Slip Op 08534)





People v Conklin


2017 NY Slip Op 08534


Decided on December 6, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 6, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
JOSEPH J. MALTESE
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2016-03542

[*1]The People of the State of New York, respondent, 
vJoshua Conklin, appellant. (S.C.I. No. 16-00015) John R. Lewis, Sleepy Hollow, NY, for appellant.


David M. Hoovler, District Attorney, Middletown, NY (Andrew R. Kass of counsel; William E. Podszus on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered March 11, 2016, convicting him of escape in the second degree, upon his plea of guilty, and imposing sentence upon his adjudication as a second felony offender.
ORDERED that the judgment is modified, on the law, by vacating the defendant's adjudication as a second felony offender and the sentence imposed; as so modified, the judgment is affirmed, and the matter is remitted to the County Court, Orange County, for a new second felony offender hearing and for resentencing thereafter.
At the sentencing proceeding, the defendant admitted that he had a prior felony conviction in 2008 of burglary in the second degree. However, he indicated that he was challenging his 2008 felony conviction on constitutional grounds. Under these circumstances, as the People correctly concede, the County Court was obligated to conduct further inquiry to ascertain the nature of the defendant's constitutional challenges, and to conduct a hearing thereon (see CPL 400.21; People v Pierre, 30 AD3d 897; People v Katz, 214 AD2d 586; People v Chestnut, 188 AD2d 480; People v Davis, 144 AD2d 688).
DILLON, J.P., SGROI, MALTESE, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court